FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        December 27, 2017
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
MARIO AKOTHE,

      Petitioner - Appellant,
                                                          No. 17-6221
v.                                                 (D.C. No. 5:17-CV-00693-D)
                                                          (W.D. Okla.)
WARDEN BEAR,

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      The district court denied Oklahoma state prisoner Mario Akothe’s application

for habeas relief under 28 U.S.C. § 2254 on the ground that it was untimely under 28

U.S.C. § 2244(d). To appeal that ruling, Mr. Akothe must obtain a certificate of

appealability (“COA”) from this court. See 28 U.S.C. § 2253(c)(1)(A) (requiring a

COA to appeal “the final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a State court”). To obtain a COA, he

must show “that jurists of reason would find it debatable whether the district court




      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000);

accord Dulworth v. Jones, 496 F.3d 1133, 1137 (10th Cir. 2007).

      Mr. Akothe does not address timeliness in his brief requesting a COA.

Although we liberally construe Mr. Akothe’s filings because he represents himself,

we do not act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.

2008). Without an argument from Mr. Akothe as to why reasonable jurists would

debate the district court’s ruling, we must deny a COA and dismiss this matter. We

also deny Mr. Akothe’s motion to proceed in forma pauperis.




                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                          2